        Case 1:15-md-02657-FDS Document 2144 Filed 04/30/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



                                                          MDL NO. 1:15-md-2657-FDS
                                                          This document relates to:
    IN RE: ZOFRAN® (ONDANSETRON)
                                                          All Actions
    PRODUCTS LIABILITY LITIGATION




                NOTICE OF FDA’S APPROVAL OF UPDATED LABELING

        FDA has now issued formal Supplement Approval letters in response Novartis’ application

to update the Zofran labeling. FDA’s Supplement Approval letters and finalized labeling are

attached as Exhibits A-D.1 This final step underscores the thoroughness of FDA’s review and

closes the door to Plaintiffs’ claims. After receiving information and argument from multiple

sources, including Plaintiffs’ counsel themselves, FDA confirmed its position, once again, that

neither the human nor the animal data show a causal association or justify birth defect warnings of

any type. In letters issued on April 29, 2021, which are publicly available on FDA’s website,2 FDA

explained that the updates to the pregnancy section of the labeling (Section 8.1) were based on

published epidemiological studies, “which have inconsistent findings and important

methodological limitations that preclude conclusions about the safety of ondansetron use in




1
   Novartis holds four separate New Drug Applications for different Zofran formulations – 20007
(injectable), 20103 (tablet), 20605 (oral solution), and 20781 (orally disintegrating tablet). FDA’s
Supplement Approval letter for the injectable formulation (NDA 20007) is attached as Exhibit A. FDA’s
approved labeling for the injectable formulation is attached as Exhibit B. FDA’s Supplement Approval
letter for the oral formulations (NDA 20103, 20605, and 20781) is attached as Exhibit C. FDA’s approved
labeling for the oral formulations is attached as Exhibit D.
2
  Each Supplement Approval letter and label is accessible by searching for the drug name or NDA number
through the following page: https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm.
        Case 1:15-md-02657-FDS Document 2144 Filed 04/30/21 Page 2 of 3




pregnancy.” Additionally, FDA described updates to the lactation section (Section 8.1), which

FDA proposed on its own, based on studies in animals.

       While Plaintiffs have suggested that FDA did not consider the Animal Data subsection of

the labeling because Novartis did not affirmatively propose changes to that specific subsection,

FDA’s letter and final label as to NDA 20007 directly contradict this implausible theory. FDA

independently added the word “oral” to the Animal Data subsection of 8.1. FDA’s change, while

minor, shows that FDA does not simply rubber stamp proposals by the sponsor. Instead, consistent

with 21 U.S.C. § 355(o)(4), FDA will notify the sponsor when it becomes aware of information

that should be included in the product labeling.

       FDA has (again) rejected Plaintiffs’ proposed pregnancy warnings. The only reasonable

outcome under these facts is a finding of preemption. FDA has spoken, and so should this Court.


Dated: April 30, 2021

                                             Respectfully submitted,

                                            /s/ Jennifer Stonecipher Hill
                                            Madeleine M. McDonough
                                            Jennifer M. Stevenson
                                            Jennifer Stonecipher Hill
                                            SHOOK, HARDY & BACON L.L.P.
                                            2555 Grand Blvd.
                                            Kansas City, MO 64108
                                            Telephone: (816) 474-6550
                                            Facsimile: (816) 421-5547
                                            mmcdonough@shb.com
                                            jstevenson@shb.com
                                            jshill@shb.com
                                            Admitted pro hac vice

                                            Attorneys for Defendant GlaxoSmithKline LLC




                                                   2
        Case 1:15-md-02657-FDS Document 2144 Filed 04/30/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 3
